Exhibit 10.7

OMNIBUS AMENDMENT AND JOINDER TO FOURTH AMENDED AND RESTATED

LOAN AGREEMENT AND LOAN DOCUMENTS

OMNIBUS AMENDMENT AND JOINDER TO FOURTH AMENDED AND RESTATED LOAN AGREEMENT AND
LOAN DOCUMENTS, dated as of June 15, 2012 (this “Agreement”), among (A) VEGAS HR
PRIVATE LIMITED, a Singapore corporation, having an address c/o GIC Real Estate,
Inc., 335 Madison Ave, 24th Floor, New York, NY 10017 (together with its
successors and assigns, “Lender”), as successor to Column Financial, Inc.
(“Original Lender”), (B) HRHH HOTEL/CASINO, LLC, a Delaware limited liability
company (“Hotel/Casino Borrower”), HRHH CAFE, LLC, a Delaware limited liability
company (“Cafe Borrower”), HRHH DEVELOPMENT, LLC, a Delaware limited liability
company (“Adjacent Borrower”), HRHH IP, LLC, a Delaware limited liability
company (“IP Borrower”), HRHH GAMING, LLC, a Nevada limited liability company
(“Gaming Borrower”; and each of Hotel/Casino Borrower, Cafe Borrower, Adjacent
Borrower, IP Borrower and Gaming Borrower, individually, an “Existing Borrower”,
and collectively, the “Existing Borrowers”), and LVHR CASINO, LLC, a Nevada
limited liability company (“Gaming Operations Borrower” and together with each
of the Existing Borrowers, individually, a “Borrower”, and collectively, the
“Borrowers”) jointly and severally, each having its principal place of business
c/o Brookfield Financial Partners, LLC, Three World Financial Center, 200 Vesey
Street, New York, New York 10281-1021, Attention: Theresa A. Hoyt, and (C) BREF
TWO, LLC, a Delaware limited liability company, having its principal place of
business c/o Brookfield Financial Partners, LLC, Three World Financial Center,
200 Vesey Street, New York, New York 10281-1021, Attention: Theresa A. Hoyt
(“Guarantor”).

W I T N E S S E T H:

WHEREAS, Existing Borrowers and Lender entered into that certain Fourth Amended
and Restated Loan Agreement dated as of March 1, 2011 by and among Lender and
the Existing Borrowers (as amended hereby, and as the same may be further
amended, modified and in effect from time to time, the “Loan Agreement”)
pursuant to which Lender made a mortgage loan to Existing Borrowers in the
original principal amount of $1,030,000,000, which Loan is evidenced by, amongst
other things (a) that certain Amended and Restated Replacement Promissory Note A
dated as of March 1, 2011, executed by Existing Borrowers in favor of Lender, in
the original principal amount of $620,000,000; (b) that certain Amended and
Restated Promissory Note B dated as of March 1, 2011, executed by Existing
Borrowers in favor of Lender, in the original principal amount of $410,000,000;
(c) that certain first priority Construction Deed of Trust, Assignment of Leases
and Rents, Security Agreement and Financing Statement (Fixture Filing), dated
February 2, 2007, executed and delivered by Existing Borrowers as security for
the Loan and encumbering the Properties (as defined herein), as modified by that
certain Modification of Construction Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Financing Statement (Fixture Filing) and Other
Loan Documents dated as of November 6, 2007, that certain Second Modification of
Construction Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Financing Statement (Fixture Filing) and Second Modification of Assignment
of Leases, dated as of December 24, 2009, that certain Third Modification of
Construction Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Financing



--------------------------------------------------------------------------------

Statement (Fixture Filing) and Third Modification of Assignment of Leases dated
as of March 1, 2011 and that certain Fourth Modification of Construction Deed of
Trust, Assignment of Leases and Rents, Security Agreement and Financing
Statement (Fixture Filing) dated as of May 23, 2011 (the “Existing Mortgage”);
(d) that certain Third Amended and Restated Cash Management Agreement dated as
of March 1, 2011 (the “Existing Cash Management Agreement”) by and among
Existing Borrowers and Lender; (e) that certain Amended and Restated Lockbox
Agreement, dated as of March 1, 2011 (the “Existing Lockbox Agreement”) by and
among Existing Borrowers, LVHR (as defined below), WGH (as defined below) and
Lockbox Bank; and (f) that certain Guaranty Agreement dated as of March 1, 2011
(as amended hereby and as the same may be amended, restated, replaced, severed,
assigned, supplemented or otherwise modified from time to time, the “Non
Recourse Guaranty”), executed by Guarantor in favor of Lender (the foregoing and
all other transactions associated with the foregoing, the “2011 Modification”).
Unless otherwise defined herein, capitalized terms used in this Agreement shall
have the meanings set forth in the Loan Agreement (as amended by this Agreement,
as the case may be);

WHEREAS, in connection with the 2011 Modification (a) Hotel/Casino Borrower
engaged Gaming Operations Borrower (formerly known as LVHR Casino, Inc., a
Nevada corporation (in such capacity, “LVHR”)) to lease the Casino Component
pursuant to the terms of that certain Casino Lease dated as March 1, 2011 (such
lease, the “Existing Casino Component Lease”), (b) Gaming Borrower transferred
its right, title and interest in and to the assets associated with the gaming
operations at the Property to LVHR in accordance with the terms of the certain
Existing Gaming Assets Acquisition Agreement dated as of March 1, 2011 by and
between Gaming Borrower and LVHR, (c) LVHR engaged WG-Harmon LLC (“WGH”) to
manage all Gaming Operations in accordance with the terms of that certain
Management Agreement (Gaming Operations) dated as of March 1, 2011 (the “Gaming
Management Agreement”), (d) Hotel/Casino Borrower entered into that certain
Option Agreement, dated as of March 1, 2011 (as the same may be amended,
restated, replaced, severed, assigned, supplemented or otherwise modified from
time to time in accordance with the terms hereof, the “Option Agreement”) with
Warner Gaming, LLC (“Warner Gaming”) pursuant to which, inter alia, Hotel/Casino
Borrower was granted an option to purchase all of the issued and outstanding
equity in LVHR from Warner Gaming, (e) Hotel/Casino Borrower, Cafe Borrower,
Adjacent Borrower, and IP Borrower entered into that certain Resort Management
Agreement (the “Existing Resort Management Agreement”) with WGH, pursuant to
which WGH was engaged to manage the operation of the Properties (other than the
operations of the Properties that were governed by the Gaming Lease, the Gaming
Management Agreement and the Liquor Management Agreement), (f) Hotel/Casino
Borrower entered into that certain Liquor Management and Employee Services
Agreement, dated as of March 1, 2011 (the “Liquor Management Agreement”) with
WGH, pursuant to which, inter alia, WGH managed the sale and distribution of
liquor and other alcohol at the Properties, (g) IP Borrower entered into that
certain IP License Agreement with WGH (the “Existing IP License Agreement”),
pursuant to which WGH was granted certain rights to use the IP described
therein, (h) Hotel/Casino Borrower entered into that certain Employee Lease
Agreement with LVHR (the “Original Employee Lease Agreement”), dated as of
March 1, 2011, pursuant to which Hotel/Casino Borrower provided Assigned
Employees to LVHR for the operation of gaming activities at the Hotel/Casino
Property, and (i) Hotel/Casino Borrower and Gaming Borrower executed that
certain General Security Agreement (the “Original General Security Agreement”)
in favor of

 

2



--------------------------------------------------------------------------------

Lender, covering certain assets of Gaming Borrower and Hotel/Casino Borrower,
including, without limitation, all of Gaming Borrower and Hotel/Casino
Borrower’s right, title and interest in and to the Gaming Assets Note, the
Gaming Cash Note and the Working Capital Note;

WHEREAS, on or about January 1, 2012, Hotel/Casino Borrower obtained a temporary
liquor license with respect to the Properties. On or about April 1, 2012, the
temporary liquor license with respect to the Properties was extended to June 30,
2012;

WHEREAS, on January 30, 2012, Hotel/Casino Borrower transferred its interest in
the Original Employee Lease Agreement to HRHH Gaming Senior Mezz LLC, a Delaware
limited liability company (“Gaming Senior Mezz”), and in connection therewith
the Original Employee Lease Agreement was amended and restated in its entirety
pursuant to that certain Amended and Restated Employee Lease Agreement, dated as
of January 30, 2012, by and between Gaming Senior Mezz and LVHR pursuant to
which Gaming Senior Mezz agreed to provide Assigned Employees to LVHR in
accordance with the terms therein;

WHEREAS, pursuant to the Option Agreement, Hotel/Casino Borrower has exercised
its right to acquire the stock of LVHR and in connection therewith
(a) Hotel/Casino Borrower has designated BREF HRHH LLC (as to 99.9% of the stock
of LVHR) and Gaming Member (as to .1% of the stock of LVHR) to acquire 100% of
the interest in LVHR, and (b) BREF HRHH LLC and Gaming Member have (i) changed
the name of LVHR to “LVHR Casino, LLC” and (ii) converted LVHR to a limited
liability company organized in the State of Nevada (collectively the foregoing
are referred to herein as the “Acquisition”);

WHEREAS, in connection with the Acquisition, (a) Hotel/Casino Borrower and
Gaming Operations Borrower have amended and restated the Existing Casino
Component Lease in its entirety pursuant to that certain Amended and Restated
Casino Lease, dated as of the date hereof (such lease, the “Casino Component
Lease”) by and between Hotel/Casino Borrower, as landlord, and Gaming Operations
Borrower, as tenant; (b) Gaming Borrower, LVHR and Hotel/Casino Borrower, as
applicable, have terminated the following agreements and notes: (i) the Liquor
Management Agreement, (ii) the Gaming Management Agreement (iii) the Gaming
Assets Note, (iii) the Gaming Cash Note, (iv) the Working Capital Note, and
(v) the Original General Security Agreement, (c) IP Borrower, Gaming Operations
Borrower and WGH have amended the Existing IP License Agreement pursuant to that
certain First Amendment to IP License Agreement, dated as of the date hereof
(the “Amendment to IP License” and together with the Existing IP License
Agreement, collectively the “IP License Agreement”), by and between IP Borrower,
Gaming Operations Borrower and WGH, and (d) WGH and Borrowers have amended and
restated the Existing Resort Management Agreement in its entirety pursuant to
that that certain Amended and Restated Resort Management Agreement, dated as of
the date hereof (the “Resort Management Agreement”) by and among WGH, Gaming
Operations Borrower, Hotel/Casino Borrower, Cafe Borrower, Adjacent Borrower,
and IP Borrower, pursuant to which WGH will be engaged to manage the operation
of the Properties, including without limitation, the Liquor Operations and the
Gaming Operations (as each is defined in the Resort Management Agreement) at the
Property (collectively, the foregoing are referred to herein as the “2012
Modification Documents”); and

 

3



--------------------------------------------------------------------------------

WHEREAS, in connection with the Acquisition, Existing Borrowers have requested
Lender’s consent to enter into the 2012 Modification Documents, and Lender is
willing to grant such consent, provided that upon the terms and conditions set
forth below (a) Gaming Operations Borrower agrees to join Existing Borrowers,
joint and severally, as “Borrower” under the terms of the Loan Documents, and
(b) Gaming Operations Borrower, Existing Borrowers, Guarantor and the other
parties thereto execute and deliver, as applicable, (i) this Agreement,
(ii) that certain Fifth Modification of Construction Deed of Trust, Assignment
of Leases and Rents, Security Agreement and Financing Statement (Fixture Filing)
and Fourth Modification of Assignment of Leases (the “Fifth Modification of
Mortgage”; the Existing Mortgage, as amended by the Fifth Modification of
Mortgage, and as the same may be further amended, restated, replaced, severed,
assigned, supplemented or otherwise modified from time to time, the “Mortgage”)
and (iii) all documents referenced herein, evidencing their Agreement to the
terms and conditions set forth herein and/or as applicable the terms and
conditions set forth in the other documents referenced herein.

NOW, THEREFORE, in consideration of the foregoing and the covenants, agreements,
representations and warranties set forth in this Agreement, and for Ten Dollars
($10.00) and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I.

JOINDER

Section 1.1. Joinder, Consent and Recognition. Effective as of the date hereof,
Gaming Operations Borrower hereby agrees to join each of the Existing Borrowers,
jointly and severally, as a Borrower under the Loan Agreement and the other Loan
Documents with the same force and effect as if Gaming Operations Borrower was an
original signatory to the Loan Agreement and the other Loan Documents. Effective
as of the date hereof, each Existing Borrower hereby consents to and
acknowledges the joinder of Gaming Operations Borrower, jointly and severally,
with each Existing Borrower as a Borrower under the Loan Agreement and the other
Loan Documents. Effective as of the date hereof, Gaming Operations Borrower
hereby becomes a party to the Loan Agreement and the other Loan Documents,
together with each Existing Borrower, jointly and severally, as Borrower
thereunder and all references to Borrower in any Loan Document shall hereafter
refer to individually or collectively, as the context may require, Gaming
Operations Borrower and each Existing Borrower. In connection with the
foregoing, (a) Lender hereby agrees to accept and recognize Gaming Operations
Borrower, together with each Existing Borrower, jointly and severally, as
Borrower under the Loan Agreement and the other Loan Documents, and (b) consents
to the Acquisition.

Section 1.2. Borrower’s Obligations. Effective as of the date hereof, Gaming
Operations Borrower hereby agrees to all of the terms and conditions of the Loan
Agreement and the other Loan Documents, and, without limiting the foregoing,
Gaming Operations Borrower hereby assumes and agrees to perform and observe and
be bound, as Borrower (together with Existing Borrowers, on a joint and several
basis), by each and all of the covenants, duties, obligations, promises and
liabilities of Borrower under the Loan Agreement and the other Loan Documents.
Notwithstanding anything contained herein to the contrary, each Existing
Borrower

 

4



--------------------------------------------------------------------------------

hereby reaffirms each and all of its covenants, duties, obligations, promises
and liabilities as Borrower under the Loan Agreement and the other Loan
Documents and acknowledges that, from and after the date hereof, each Existing
Borrower and Gaming Operations Borrower are jointly and severally liable for the
performance of all Borrower obligations under the Loan Agreement and the other
Loan Documents.

Section 1.3. Representations and Warranties; Estoppel. Gaming Operations
Borrower and each Existing Borrower hereby confirm, represent and warrant that
each of the representations and warranties of Borrower set forth in the Loan
Agreement are true and correct as if made on and as of the date hereof, (except
in each case for representations and warranties which by their terms are
expressly applicable to an earlier date, in which event such representations and
warranties shall be true and correct as of such earlier date). Each of Gaming
Operations Borrower and each Existing Borrower hereby further represent and
warrant that there exist no defaults, defenses, offsets or claims by Gaming
Operations Borrower or any Existing Borrower under or pursuant to the Loan
Agreement and/or any of the Loan Documents.

Section 1.4. Additional Documentation. In connection with the execution of this
Agreement and as a condition to Lender’s consent to the execution of the 2012
Modification Documents, (a) Gaming Operations Borrower will execute and deliver
to Lender a General Security Agreement, in form and substance acceptable to
Lender, (b) Borrowers shall deliver an Assignment of Amended and Restated
Management Agreement and Subordination of Management Fees, from Borrowers in
favor of Lender, and consented to by WGH, in form and substance acceptable to
Lender, (c) Borrowers shall deliver a Cash Management Agreement, by and among
Borrowers, Manager and Lender in form and substance acceptable to Lender, and
pursuant to which the Existing Cash Management Agreement shall be amended and
restated in its entirety, (d) Lender shall prepare a UCC financing statement in
form and substance acceptable to Lender, (e) Gaming Operations Borrower shall
deliver a Casino Account Control Agreement to Lender, in form and substance
acceptable to Lender, (f) Borrowers shall deliver an amendment to the Existing
Lockbox Agreement, by and among Borrowers, WGH, Lockbox Bank and Lender, in form
and substance acceptable to Lender and pursuant to which, inter alia, Lockbox
Bank acknowledges the joinder of LVHR as a Borrower under the Existing Lockbox
Agreement, (g) Borrowers shall deliver the Fifth Modification of Mortgage, in
form and substance acceptable to Lender and (h) Borrower shall deliver such
documents evidencing the due authorization of each Borrower and Guarantor to
enter into this Agreement, the related Loan Documents and the 2012 Modification
Documents, as applicable, as Lender may require in its reasonable discretion.

Section 1.5. Amendment to Subordinate Mortgage Loan Documents. Lender hereby
acknowledges receipt of (a) that certain Second Mortgage Loan Omnibus Amendment
and Joinder to Second Mortgage Loan Agreement and Loan Documents, dated as of
the date hereof, by and between Borrowers and Subordinate Mortgage Lender,
(b) that certain Second Amendment to Second Deed of Trust, Assignment of Leases
and Rents, Security Agreement and Financing Statement (Fixture Filing), dated as
of the date hereof, by and between Borrowers and Subordinate Mortgage Lender,
and (c) UCC-3 fixture filings and a UCC-1 financing statement to be filed by the
Subordinate Mortgage Lender in the Clark County recorder’s office and with the
Nevada Secretary of State’s office in connection with the foregoing amendments
(collectively, the “Subordinate Mortgage Loan Amendment Documents”). In
connection therewith, Lender

 

5



--------------------------------------------------------------------------------

hereby consents to the amendment and modifications of the Subordinate Mortgage
Loan and the Subordinate Mortgage Loan Documents set forth in the Subordinate
Mortgage Loan Amendment Documents, it being acknowledged and agreed that this
Section 1.5 shall constitute Lender’s consent to such amendments required
pursuant to Section 4(o) of that certain Subordination and Standstill Agreement
dated as of March 1, 2011 between Lender and Subordinate Mortgage Lender.

ARTICLE II.

OMNIBUS AMENDMENT TO LOAN DOCUMENTS

Section 2.1. Modifications to All Loan Documents.

(a) Definition Amendments. The below definitions contained in the Loan Documents
are hereby amended on a global basis as follows:

(i) Wherever any of the Loan Documents refers to the “Assignment of Liquor
Management Agreement”, such reference shall be deemed to refer to the
“Assignment of Resort Management Agreement” as such term is defined herein.

(ii) Wherever any of the Loan Documents refers to the “Borrower” or “Borrowers”,
such reference shall be deemed to refer to the “Borrower” or “Borrowers” as such
term is defined herein.

(iii) Wherever any of the Loan Documents refers to that certain Casino Lease,
dated as of March 1, 2011, by and between LVHR and Hotel/Casino Borrower
(whether as the “Casino Component Lease”, the “Casino Lease”, the “Lease” or
otherwise) such reference shall be deemed to refer to the “Casino Component
Lease” as such term is defined herein.

(iv) Wherever any of the Loan Documents refers to that certain Employee Lease
Agreement, dated as of March 1, 2011, such reference shall be deemed to refer to
the “Employee Lease” as such term is defined herein.

(v) Wherever any of the Loan Documents refers to the “Gaming Management
Agreement”, such reference shall be deemed to refer to the “Resort Management
Agreement” as such term is defined herein.

(vi) Wherever any of the Loan Documents refers to the “Liquor Management
Agreement”, such reference shall be deemed to refer to the “Resort Management
Agreement” as such term is defined herein.

(vii) Wherever any of the Loan Documents refers to LVHR Casino Inc., a Nevada
Corporation (in its capacity as “LVHR” or otherwise) such reference shall be
deemed to refer to “Gaming Operations Borrower” as such term is defined herein.

(viii) Wherever any of the Loan Documents refers to the “Mortgage”, such
reference shall be deemed to refer to the “Mortgage” as such term is defined
herein.

(ix) Wherever any of the Loan Documents refer to that certain Resort Management
Agreement, dated as of March 1, 2011, such reference shall be deemed to refer to
“Resort Management Agreement” as such term is defined herein.

 

6



--------------------------------------------------------------------------------

(b) Definition Deletions. The below definitions contained in the Loan Documents
are hereby deleted in their entirety and are of no further force or effect and
any provisions relating to such terms shall be interpreted in accordance with
the Loan Agreement, as modified hereby:

“Gaming Liquidity Draw Requests”

“Gaming Cash Note”

“Gaming Agreements”

“Gaming Assets Note”

“Gaming Lessee”

“Gaming Subordination Agreement”

“General Security Revenues”

“Options Agreement”

“Working Capital Note”; and

“Working Capital Account Repayment”

(c) Notice Provisions. Wherever any of the Loan Documents lists a notice address
for LVHR, such notice provision shall be deleted in its entirety and replaced
with the following:

“c/o Brookfield Financial Partners, LLC

Three World Financial Center 200 Vesey Street

New York, New York 10281-1021

Attention: Theresa A. Hoyt”

ARTICLE III.

AMENDMENT TO LOAN AGREEMENT

Section 3.1. Without limiting the amendments set forth in Section 2 above, each
of which shall apply to the Loan Agreement, as applicable, the Loan Agreement is
hereby further amended as follows:

(a) Definitions.

(i) The definition of “Assignment of Resort Management Agreement” set forth in
Section 1.1 of the Loan Agreement is hereby deleted in its entirety, and
replaced with the following:

““Assignment of Resort Management Agreement” shall mean that certain Assignment
of Amended and Restated Resort Management Agreement and Subordination of
Management Fees, dated as of June 15, 2012, by and among Lender, Cafe Borrower,
Hotel/Casino Borrower, Adjacent Borrower, IP Borrower, Gaming Operations
Borrower and WGH, as Resort Manager, as the same hereafter may be amended,
restated, replaced, supplemented or otherwise modified from time to time.”

 

7



--------------------------------------------------------------------------------

(ii) The definition of “Borrower” and “Borrowers” set forth in Section 1.1 of
the Loan Agreement is hereby deleted in its entirety, and replaced with the
following:

““Borrower” shall mean individually, and “Borrowers” shall mean collectively,
each of Hotel/Casino Borrower, Cafe Borrower, Adjacent Borrower, IP Borrower,
Gaming Operations Borrower and Gaming Borrower, together with their successors
and permitted assigns.”

(iii) The definition of “Cash Management Agreement” set forth in Section 1.1 of
the Loan Agreement is hereby deleted in its entirety, and replaced with the
following:

““Cash Management Agreement” shall mean that certain Fourth Amended and Restated
Cash Management Agreement, dated as of June 15, 2012, by and among Borrowers and
Lender, and acknowledge and agreed to by WGH, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.”

(iv) The definition of “Casino Component” set forth in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety, and replaced with the following:

““Casino Component” shall mean that portion of the Hotel/Casino Property devoted
to the operation of a casino gaming operation and leased to Gaming Operations
Borrower pursuant to the Casino Component Lease, including, without limitation,
those areas devoted to the conduct of games of chance, facilities associated
directly with gaming operations, including, without limitation, casino support
areas such as surveillance and security areas, cash cages, counting and
accounting areas and gaming back-of-the-house areas, in each case, to the extent
the operation thereof requires a Gaming License under applicable Gaming Laws, as
more particularly described and set forth in the Casino Component Lease as the
“Premises”.”

(v) The definition of Casino Component Lease set forth in Section 1.1 of the
Loan Agreement is hereby deleted in its entirety and replaced with the
following:

““Casino Component Lease” shall mean that certain Amended and Restated Casino
Lease, dated as of June 15, 2012, by and between Hotel/Casino Borrower, as
lessor and Gaming Operations Borrower as lessee, pursuant to which Hotel/Casino
Borrower leases the Casino Component to Gaming Operations Borrower for the
operation of the Casino Component as a casino, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance with the terms hereof.”

(vi) The definition of “Employee Lease” set forth in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety, and replaced with the following:

““Employee Lease” shall mean that certain Amended and Restated Employee Lease
Agreement, dated as of January 30, 2012, by and between Gaming Senior Mezz and
Gaming Operations Borrower (through its predecessor-in-interest LVHR Casino,
Inc., a Nevada corporation), as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.”

 

8



--------------------------------------------------------------------------------

(vii) The definition of “Gaming Operator” set forth in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety, and replaced with the following:

““Gaming Operator” shall mean a Qualified Gaming Operator who is supervising
managing and operating all gaming activities at the Hotel/Casino Property. The
parties hereto acknowledge and agree that (i) WGH is the key employee of Gaming
Operations Borrower, and that Gaming Operations Borrower, in turn is the Gaming
Operator as of June 15, 2012, and (ii) to the extent permitted by applicable
Legal Requirements (including without limitation, Gaming Law) Gaming Operations
Borrower, as Gaming Operator, shall be permitted to engage WGH as its key
employee to conduct various of the gaming operations at the Hotel/Casino
Property provided that no such engagement shall relieve Gaming Operations
Borrower of its obligations hereunder as “Gaming Operator”.”

(viii) The definition of “General Security Agreement” set forth in Section 1.1
of the Loan Agreement is hereby deleted in its entirety, and replaced with the
following:

““General Security Agreement” shall mean that certain General Security
Agreement, dated as of June 15, 2012, from Gaming Operations Borrower to Lender,
covering certain assets of Gaming Operations Borrower described therein, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.”

(ix) The definition of “Gross Income from Operations” set forth in Section 1.1
of the Loan Agreement is hereby modified to delete clause (f) thereof in its
entirety and replace it with the following: “Intentionally Omitted;”.

(x) The definition of “Liquor Manager” set forth in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety, and replaced with the following:

““Liquor Manager” shall mean as of June 15, 2012, Hotel/Casino Borrower, or if
the context requires, another Qualified Liquor Manager. The parties hereto
acknowledge and agree that (i) WGH is the key employee of Hotel/Casino Borrower,
and (ii) to the extent permitted by applicable Legal Requirements (including
without limitation, Gaming Law) Hotel/Casino Borrower, as Liquor Manager, shall
be permitted to engage WGH, as its key employee, to conduct the sale of liquor
at the Hotel/Casino Property provided that no such engagement shall relieve
Hotel/Casino Borrower of its obligations hereunder as “Liquor Manager”.”

 

9



--------------------------------------------------------------------------------

(xi) The definition of “Loan Documents” set forth in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety, and replaced with the following:

““Loan Documents” shall mean, collectively, this Agreement, the Notes, the
Mortgage, the Assignment of Leases, the Environmental Indemnity, each O&M
Agreement, the Assignment of Resort Management Agreement, the Intellectual
Property Security Agreement, the Casino Account Control Agreement, the
Assignment of Contracts, the Non-Recourse Guaranty, the General Security
Agreement, the Omnibus Amendment, the Cash Management Agreement, the Collateral
Assignments of Interest Rate Caps, and all other documents executed and/or
delivered in connection with the Loan, as each has been amended pursuant to the
Omnibus Amendment, and as any of them hereafter may be further amended,
restated, replaced, supplemented or otherwise modified from time to time.”

(xii) The definition of “Operating Expenses” set forth in Section 1.1 of the
Loan Agreement is hereby amended by deleting the following text (appearing in
lines 7-9 thereof) in its entirety: “all employee costs and liabilities
(including, without limitation, any amounts payable by a Borrower under the
Employee Lease or Liquor Management Agreement)”, and replacing such deleted text
with the following: “all employee costs and liabilities payable by the Borrowers
to Gaming Senior Mezz (including, without limitation, any fees payable to Gaming
Senior Mezz pursuant to the terms of the Employee Lease)”.

(xiii) The definition of “Permitted Gaming Expenses” set forth in Section 1.1 of
the Loan Agreement is hereby deleted in its entirety, and replaced with the
following:

““Permitted Gaming Expenses” shall mean all costs and expenses incurred, or
payments or refunds to be made, in connection with the operation of the Casino
Component in compliance with the Casino Component Lease, the Resort Management
Agreement, this Agreement and all applicable Gaming Laws.”

(xiv) The definition of “Qualified Gaming Operator” set forth in Section 1.1 of
the Loan Agreement is hereby deleted in its entirety, and replaced with the
following:

““Qualified Gaming Operator” shall mean (a) Gaming Operations Borrower or (b) a
reputable and experienced gaming operator (which may be an Affiliate of any
Borrower) possessing experience in supervising, operating and managing gaming
activities at properties similar in size, scope, use and value as the
Hotel/Casino Property, provided, that with respect to any Person under any of
the foregoing clauses (a) or (b), such Person shall have, at all times during
its engagement as Gaming Operator, all required approvals and licenses from all
applicable Governmental Authorities, including, without limitation, all Gaming
Authorities, and provided, further, that with respect to the foregoing clause
(b): (i) such Person shall be acceptable to Lender in its sole discretion and
such Person shall agree to operate the gaming operations at the Hotel/Casino
Property pursuant to one or more similar written leases and/or management
agreements

 

10



--------------------------------------------------------------------------------

previously approved by Lender in its reasonable discretion (including, by way of
example but without limitation, a new lease and/or sublease and related
recognition agreement), and subject to compliance with the Gaming Laws,
(ii) after a Securitization has occurred, Borrowers shall have obtained prior
written confirmation from the applicable Rating Agencies that the supervision,
operation and management of the gaming activities at the Hotel/Casino Property
by such Person will not cause a downgrade, withdrawal or qualification of the
then current ratings of the Securities or any class thereof, and (iii) if such
Person is an Affiliate of any Borrower, (A) if such Affiliate was covered in the
Insolvency Opinion or in any subsequent Additional Insolvency Opinion, Borrowers
shall have obtained and delivered to Lender an update of such Insolvency Opinion
or Additional Insolvency Opinion, as applicable, which addresses the new
relationship between such Affiliate and Borrowers, or (B) if such Affiliate was
not covered in the Insolvency Opinion or in any subsequent Additional Insolvency
Opinion, Borrowers shall have obtained and delivered to Lender an Additional
Insolvency Opinion with respect to such Affiliate and Borrowers.”

(xv) The definition of “Qualified Liquor Manager” set forth in Section 1.1 of
the Loan Agreement is hereby deleted in its entirety, and replaced with the
following:

““Qualified Liquor Manager” shall mean either (a) Hotel/Casino Borrower or
(b) in the sole judgment of Lender, a reputable and experienced liquor
management organization (which may be an Affiliate of any Borrower) possessing
experience in managing all or substantially all alcoholic beverage services at
properties similar in size, scope, use and value as the Hotel/Casino Property,
provided, that (i) any Person referred to in the foregoing clause (a) and (b)
shall have, at all times during its engagement as the Liquor Manager, all
Governmental Approvals necessary to provide all alcoholic beverage services at
the Hotel/Casino Property, and (ii) with respect to clause (b) above such Person
shall be acceptable to Lender in its sole discretion and such person shall agree
to operate all alcoholic beverage services at the Hotel/Casino Property pursuant
to a written agreement previously approved by Lender in its reasonable
discretion and, (A) after a Securitization has occurred, Borrowers shall have
obtained prior written confirmation from the applicable Rating Agencies that
management of all alcoholic beverage services at the Hotel/Casino Property by
such Person will not cause a downgrade, withdrawal or qualification of the then
current ratings of the Securities or any class thereof, and (B) if such Person
is an Affiliate of any Borrower, (1) if such Affiliate was covered in the
Insolvency Opinion or in any subsequent Additional Insolvency Opinion, Borrowers
shall have obtained and delivered to Lender an update of such Insolvency Opinion
or Additional Insolvency Opinion, as applicable, which addresses the new
relationship between such Affiliate and Borrowers, or (2) if such Affiliate was
not covered in the Insolvency Opinion or in any subsequent Additional Insolvency
Opinion, Borrowers shall have obtained and delivered to Lender an Additional
Insolvency Opinion with respect to such Affiliate and Borrowers.”

 

11



--------------------------------------------------------------------------------

(xvi) The definition of “Qualified Resort Manager” set forth in Section 1.1 of
the Loan Agreement is hereby deleted in its entirety, and replaced with the
following:

““Qualified Resort Manager” shall mean either (a) WGH, or (b) in the sole
judgment of Lender, a reputable and experienced property management organization
(which may be an Affiliate of any Borrower or Guarantor) possessing experience
in managing properties similar in size, scope, use and value as the applicable
Property and which organization shall have, at all times during its engagement
as the Resort Manager, (x) all Governmental Approvals necessary to act as the
key employee of the Liquor Manager, and (y) all required approvals and licenses
from all applicable Governmental Authorities, including, without limitation, all
Gaming Authorities, to act as the key employee of the Gaming Operator, provided,
that with respect to clause (b) above such Person shall be acceptable to Lender
in its sole discretion and such person shall agree to operate all alcoholic
beverage services at the Hotel/Casino Property pursuant to a written agreement
previously approved by Lender in its reasonable discretion and, (A) after a
Securitization has occurred, Borrowers shall have obtained prior written
confirmation from the applicable Rating Agencies that management of the
applicable Property by such Person will not cause a downgrade, withdrawal or
qualification of the then current ratings of the Securities or any class
thereof, and (B) if such Person is an Affiliate of any Borrower, (1) if such
Affiliate was covered in the Insolvency Opinion or in any subsequent Additional
Insolvency Opinion, Borrowers shall have obtained and delivered to Lender an
update of such Insolvency Opinion or Additional Insolvency Opinion, as
applicable, which addresses the new relationship between such Affiliate and
Borrowers, or (2) if such Affiliate was not covered in the Insolvency Opinion or
in any subsequent Additional Insolvency Opinion, Borrowers shall have obtained
and delivered to Lender an Additional Insolvency Opinion with respect to such
Affiliate and Borrowers.”

(i) The definition of “Replacement Resort Management Agreement” set forth in
Section 1.1 of the Loan Agreement is hereby deleted in its entirety, and
replaced with the following:

““Replacement Resort Management Agreement” shall mean, collectively, (a) either
(i) a management agreement with a Qualified Resort Manager substantially in the
same form and substance as the Resort Management Agreement being replaced,
provided, with respect to this subclause (i), in the event the responsibilities
of such Qualified Resort Manager include any responsibilities with respect to
the gaming operations and/or liquor operations at the Property, then in such
event, the provisions of such management agreement relating specifically to such
gaming and liquor operations shall be acceptable to Lender in its reasonable
discretion, or (ii) a management agreement with a Qualified Resort Manager,
which management agreement shall be acceptable to Lender in its sole discretion,
provided, with respect to this subclause (ii), after the occurrence of a
Securitization, Lender, at its option, may require that Borrowers obtain
confirmation from the applicable Rating Agencies that such management

 

12



--------------------------------------------------------------------------------

agreement will not cause a downgrade, withdrawal or qualification of the then
current rating of the Securities or any class thereof; and (b) an assignment of
management agreement and subordination of management fees substantially in the
form then used by Lender (or such other form and substance reasonably acceptable
to Lender), executed and delivered to Lender by Borrowers and such Qualified
Resort Manager at Borrowers’ expense.”

(ii) The definition of “Resort Management Agreement” set forth in Section 1.1 of
the Loan Agreement is hereby deleted in its entirety, and replaced with the
following:

““Resort Management Agreement” shall mean that certain Amended and Restated
Resort Management Agreement, dated as of June 15, 2012 by and among WGH, Gaming
Operations Borrower, Hotel/Casino Borrower, Cafe Borrower, Adjacent Borrower,
and IP Borrower, as the same may be amended, restated modified and in effect
from time to time.”

(iii) The definition of “Special Purpose Entity” set forth in Section 1.1 of the
Loan Agreement is hereby modified as follows:

(1) to add the words “and Gaming Operations Borrower” immediately following the
words “or, with respect to Gaming Borrower” appearing in clause (g) thereof;

(2) to add the words “and the Resort Management Agreement” immediately following
the words “in the Cash Management Agreement” appearing in clause (m) thereof;
and

(3) to delete the following parenthetical appearing in clause (aa) thereof in
its entirety: “(other than cash and investment grade securities issued by an
entity that is not an Affiliate of or subject to common ownership with such
entity)” and replace such deleted parenthetical with the following: “(other than
(x) cash and investment grade securities issued by an entity that is not an
Affiliate of or subject to common ownership with such entity, and (y) with
respect solely to Gaming Operations Borrower, as permitted pursuant Section 12.4
hereof)”.

(b) Additional Definitions. The following definitions are hereby inserted into
Section 1.1 of the Loan Agreement in alphabetical order:

““Cage Reserve” shall mean the amount of cash funds and reserves then held by
the Gaming Operations Borrower on-site at the Hotel/Casino Property (including,
without limitation, cash held at the front window, main hotel banks, safes, and
any funds of Gaming Operations Borrower or any other Borrower deposited into any
self-serve, cash-handling kiosks located at the Hotel/Casino Property for the
redemption of gaming award tickets by casino players).”

““Casino Account” shall mean an Eligible Account established with Wells Fargo
Bank, National Association, entitled “LVHR Casino, LLC Operating Account” or

 

13



--------------------------------------------------------------------------------

any successor Casino Account established in accordance with the provisions of
Section 12.3.1 hereof, which such Casino Account shall be established and
maintained pursuant to, and in accordance with, all applicable Gaming Laws and
shall be subject to a security interest in favor of Lender pursuant to the Loan
Documents (as evidenced by the Casino Account Control Agreement).”

““Casino Account Control Agreement” shall mean that certain Deposit Account
Control Agreement dated on or about June 15, 2012 by and among Gaming Operations
Borrower, Lender and Wells Fargo Bank, National Association or any replacement
Casino Account Control Agreement acceptable to Lender as described in
Section 12.3.1 hereof.”

““Casino Account Reimbursement Date” shall have the meaning set forth in
Section 2.6.2(c) hereof.”

““Excess Gaming Cash” shall have the meaning set forth in Section 2.6.1(d)
hereof.”

““Front Money” shall mean, as of any date, amounts then on deposit with the
Gaming Operations Borrower, that have been delivered by a patron of the gaming
operations at the Property for use by such patron in connection with gaming
operations.”

““Gaming Account” shall mean, collectively, the Casino Account and the Cage
Reserve. For purposes of interpretation, references contained herein to amounts
or funds on deposit in the Gaming Account shall refer to the aggregate (without
duplication) of all amounts then on deposit in the Casino Account and all
amounts then comprising the Cage Reserve.”

““Gaming Day” shall mean the 24 hour period commencing at 5:00 a.m. Las Vegas
time on a particular calendar day and ending at 4:59 a.m. Las Vegas time on the
following calendar day or such other 24 hour period under which Gaming
Operations Borrower shall operate the Casino Component in accordance with
applicable Gaming Laws.”

““Gaming Liquidity Request” shall have the meaning set forth in Section 2.6.2(c)
hereof.”

““Gaming Liquidity Shortfall” shall have the meaning set forth in
Section 2.6.2(c) hereof.”

““Gaming Operations Borrower” shall mean LVHR Casino LLC, a Nevada limited
liability company (formerly known as LVHR Casino, Inc., a Nevada corporation).”

““Gaming Operations Reserve Amount” shall mean, as of any Gaming Revenue
Disbursement Date, an amount equal to the sum of (i) the Statutory Gaming
Liquidity Requirement, (ii) Front Money then on deposit in the Gaming

 

14



--------------------------------------------------------------------------------

Account, (iii) the Monthly Currency Order Amount, pro rated for the number of
days from and including such Gaming Reserve Disbursement Date, to but excluding
the next occurring Gaming Reserve Disbursement Date and (iv) Monthly LET Reserve
Amount. The Gaming Operations Reserve Amount shall be held and maintained by
Gaming Operations Borrower, in its capacity as the duly licensed operator of the
Casino Component under applicable Gaming Laws, either in the Cage Reserve or in
the Casino Account and shall be (x) established and maintained solely for use in
the day-to-day operation and management of the Casino Component in the ordinary
course of business, and (y) funded and maintained in accordance with the
requirements of all applicable Gaming Laws and in the amounts that are
reasonable and customary for casino operations at Comparable Hotel/Casinos.”

““Gaming Operations Reserve Amount Certificate” shall have the meaning set forth
in Section 12.2 hereof.”

““Gaming Revenue Disbursement Date” shall mean the fifteenth (15th) calendar day
of each month (or if such calendar day is not a Business Day, the first Business
Day immediately following such date) and the Business Day immediately preceding
each monthly Payment Date, as each may be adjusted pursuant to Section 2.6.1
(d)(ii) hereof.”

““Gaming Senior Mezz” shall mean HRHH Gaming Senior Mezz LLC, a Delaware limited
liability company.

““Minimum Gaming Account Balance” shall mean the greater of (x) $8,000,000.00,
and (y) the Gaming Operations Reserve Amount.”

““Monthly Currency Order Amount” shall mean, as of any date, the average monthly
amount (calculated for the twelve (12) month period ending with the last
calendar month before such date) of the funds transferred from the Casino
Account to the Cage Reserve for the purposes of paying patrons of the gaming
operations at the Property.”

““Monthly LET Reserve Amount” shall mean, as of any date, the average monthly
amount (calculated for the twelve (12) month period ending with the last
calendar month before such date) of funds reserved by Gaming Operations Borrower
with respect to live entertainment tax.”

““Omnibus Amendment” shall mean that certain Omnibus Amendment and Joinder to
Fourth Amended and Restated Loan Agreement and Loan Documents, dated as of
June 15, 2012, by and between Borrowers, Lender, Guarantor and certain other
parties thereto.”

““Prior Day’s Cash Receipts” shall have the meaning set forth in
Section 2.6.1(c) hereof.”

 

15



--------------------------------------------------------------------------------

““Statutory Gaming Liquidity Requirement” shall mean an amount equal to 110% of
the minimum bankroll requirements for cash and cash equivalents required to be
maintained by Gaming Operations Borrower pursuant to the Gaming Laws, including
specifically Nevada Gaming Commission Regulation 6.150”

(c) Section 2.6.1. Section 2.6.1 of the Loan Agreement is hereby amended as
follows:

(i) Section 2.6.1(b) is hereby deleted in its entirety and replaced with the
following:

“(b) Each Borrower shall, or shall cause Resort Manager and/or BREF HR, to
deliver irrevocable written instructions to all non-residential tenants under
Leases of space at such Borrower’s Property, instructing such tenants to deliver
all Rents payable thereunder directly to the Lockbox Account. Hotel/Casino
Borrower shall deliver irrevocable written instructions to Gaming Operations
Borrower to deliver (or cause to be delivered) all amounts payable under the
Casino Component Lease directly to the Lockbox Account. Each Borrower shall, and
shall cause Resort Manager to, deposit all amounts received by such Borrower or
Resort Manager constituting Rents (including Rents from all non-commercial
tenants under Leases of space at such Borrower’s Property and the Casino
Component Lease) or any other Gross Income from Operations (including, without
limitation, all amounts attributable to liquor sales and/or, subject to
Section 2.6.1(d) below, gaming activities at the Property) into the Lockbox
Account within one (1) Business Day after receipt (or otherwise in accordance
with the time frames required under Section 2.6.1(d) below). Each Borrower
shall, or shall cause Resort Manager, Liquor Manager or Gaming Operator to,
deliver irrevocable written instructions to each of the credit card companies or
credit card clearing banks with which such Borrower or Resort Manager, Liquor
Manager or Gaming Operator, as applicable, has entered into merchant’s
agreements to deliver all receipts payable with respect to any Property directly
to the Lockbox Account. Additionally, each Borrower shall direct (A) all
licensors or sublicensors of the IP (or any portion thereof) and any party to a
sponsorship agreement with any Borrower pursuant to which such party pays such
Borrower(s) certain amounts in exchange for certain rights granted to such party
by such Borrower(s) and (B) all Persons that maintain open accounts with such
Borrower, Resort Manager, Liquor Manager, or Gaming Operator, as applicable, or
with whom such Borrower, Resort Manager, Liquor Manager or Gaming Operator, as
applicable, does business on an “accounts receivable” basis with respect to any
Property or the liquor management services at the Hotel/Casino Property, to
deliver all payments due under such accounts directly to the Lockbox Account
(and none of any Borrower, Resort Manager, Liquor Manager or Gaming Operator
shall direct any such Person to make payments due under such account in any
other manner). Without the prior written consent of Lender or Servicer, none of
Resort Manager, Liquor Manager, Gaming Operator, or any Borrower, as applicable,
shall (x) terminate, amend, revoke or modify any direction letter

 

16



--------------------------------------------------------------------------------

described above, any credit card company direction letter or credit card bank
payment direction letter described above and/or any other direction letter
described above or (y) direct or cause any Person (including, without
limitation, any Tenant, any credit card company or credit card clearing bank,
any licensor or sublicensor of the IP (or any portion thereof), any party to any
sponsorship agreement, or any other Person that maintains open accounts with any
Borrower, Resort Manager, Liquor Manager or Gaming Operator (or with whom such
Borrower, Resort Manager, Liquor Manager, or Gaming Operator does business on an
“accounts receivable” basis) to pay any Rent or other amounts payable to such
Borrower, Resort Manager, Liquor Manager or Gaming Operator in any manner other
than by wire transfer to the Lockbox Account.”

(ii) Section 2.6.1(c) is hereby amended to add the following immediately after
the words “Gross Income from Operations” appearing in line 5:

“(including, without limitation, all revenue attributable to liquor sales
and/or, subject to Section 2.6.1(d) below, gaming activities at the Property)”

(iii) Section 2.6.1(d) is hereby deleted in its entirety, and replaced with the
following:

“(d) (i) Without limiting the provisions of Section 2.6.1(b) above, Gaming
Operations Borrower shall (or shall cause any key employee of Gaming Operations
Borrower to) collect and account for all cash receipts attributable to gaming
activities at the Property at the end of each Gaming Day (such cash receipts,
the “Prior Day’s Cash Receipts”). All such Prior Day’s Cash Receipts shall be
held by Gaming Operations Borrower in the Gaming Account, provided that on or
prior to 2:00 p.m. Las Vegas time on each Gaming Revenue Disbursement Date,
Gaming Operations Borrower shall deposit into the Lockbox Account the amount by
which the sum of all Prior Day’s Cash Receipts collected through the Gaming Day
immediately preceding such Gaming Revenue Disbursement Date, together with the
balance of funds on deposit in the Gaming Account (excluding any Prior Day’s
Cash Receipt collected on such Gaming Revenue Disbursement Date), exceeds the
Minimum Gaming Account Balance (such amount, the “Excess Gaming Cash”). For
avoidance of doubt and for illustration purposes only, on or prior to 2:00 p.m.
Las Vegas time on June 15, 2012, Gaming Operations Borrower shall deposit into
the Lockbox Account the amount by which the sum of all Prior Day’s Cash Receipts
collected by Gaming Operations Borrower for the period ending at 4:59 a.m. Las
Vegas time on June 14, 2012 together with the balance of funds on deposit in the
Gaming Account (excluding any Prior Day’s Cash Receipts collected by Gaming
Operations Borrower on June 15, 2012) exceeds the Minimum Gaming Account
Balance.

(ii) In the event that Lender determines, in its reasonable discretion that
there has been a material increase in the Excess Gaming Cash for a period of six
(6) consecutive months, then from and after such determination, Lender shall
have the right to require that the Gaming Revenue Disbursement Dates occur more
frequently than twice a month, including, without limitation, requiring that
such Gaming Revenue Disbursement Date occur on a weekly or daily basis.

 

17



--------------------------------------------------------------------------------

(iii) In addition to the foregoing, on any Gaming Revenue Disbursement Date,
after payment of Excess Gaming Cash pursuant to Section 2.6.2(d)(i) above,
Gaming Operations Borrower shall be permitted to deposit into the Lockbox
Account such additional amounts as it may elect in its sole discretion, provided
that in no event shall the amount in the Gaming Account at any time be less than
the Statutory Gaming Liquidity Requirement.”

(iv) The introductory paragraph to Section 2.6.2(b) is hereby deleted in its
entirety and replaced with the following:

“(b) Provided no Event of Default shall have occurred and be continuing, on each
Wednesday and Friday (or more frequently to the extent specifically provided in
Section 2.6.2(g) below) of each calendar week during an Interest Period (or such
other date as is expressly set forth in the Cash Management Agreement) all funds
on deposit in the Cash Management Account shall be credited towards payment of
the following items (but not disbursed) in the order indicated, it being
acknowledged and agreed by Borrowers and Lender, however, that (1) provided no
Event of Default shall have occurred and is then continuing, in the event any
amounts described under the provisions of Section 2.6.2(c) below shall then be
required to be deposited into the Gaming Account, any funds on deposit in the
Cash Management Account (and in the event such funds are not sufficient to fund
such amounts, any funds credited, but not disbursed to the payment of items
(i) through (xvi) below) shall be deposited into the Gaming Account on the
Casino Account Reimbursement Date (or the earliest day thereafter on which any
funds shall be deposited into the Cash Management Account), (2) subject to the
immediately preceding clause (1), as soon as there are sufficient funds in the
Cash Management Account to satisfy the amounts that will be due on the next
Payment Date under clauses (ii) and (iii) below, on each Wednesday and Friday
(or more frequently to the extent specifically provided in Section 2.6.2(g)
below) of each calendar week thereafter during the remainder of such Interest
Period, Lender shall disburse the funds on deposit in the Cash Management
Account to Borrowers until such time, if ever, during such Interest Period as
the total amounts that will be due on the next Payment Date under clause
(iv) and (v) below shall have been fully disbursed, and (3) on each Payment
Date, all remaining funds in the Cash Management Account shall be disbursed in
accordance with the following in the order indicated, except to the extent
already disbursed in accordance with the provisions of clauses (1) – (2) above:”

(v) Section 2.6.2(b)(i) is hereby deleted in its entirety and replaced with the
following:

“(i) First, (A) provided that Gaming Operations Borrower has submitted a Gaming
Liquidity Request in accordance with Section 2.6.2(c) below, payment to

 

18



--------------------------------------------------------------------------------

the Gaming Operations Borrower in an amount equal to the Gaming Liquidity
Shortfall, and (B) after payment of any Gaming Liquidity Shortfall in accordance
with subclause (A) above, payment to the Working Capital Reserve Account in an
amount equal to any Gaming Liquidity Shortfall satisfied by Borrowers during the
previous calendar month from Working Capital Reserve Funds and not otherwise
paid through prior distributions hereunder;”

(vi) Section 2.6.2(c) is hereby deleted in its entirety and replaced with the
following:

“(c) In the event that the amounts on deposit in the Gaming Account are at any
time less than the Minimum Gaming Account Balance as a result of the application
of amounts previously on deposit therein to Permitted Gaming Expenses, Gaming
Operations Borrower may submit a written request to Lender (such request, a
“Gaming Liquidity Request”) that funds equal to the positive difference, if any,
between the Minimum Gaming Account Balance less the funds then on deposit in the
Gaming Account (such amount, as set forth in the Gaming Liquidity Request, the
“Gaming Liquidity Shortfall”) be transferred from the Cash Management Account to
the Casino Account and provided that no Event of Default has then occurred and
is continuing and there are then sufficient funds available in such account,
Lender shall in accordance with and subject to the provisions of Sections
2.6.2(b)(1), use good faith efforts to transfer available funds on deposit in
the Cash Management Account to the Casino Account on the Business Day
immediately following the date on which Lender receives such request in
accordance with the terms hereof, provided that Lender shall receive such
request on or prior to 2:00 pm New York City time on the preceding Business Day
(the applicable date described in (a) and (b) above on which such transfer is to
occur, the “Casino Account Reimbursement Date”).”

(vii) Section 2.6.2(h) of the Loan Agreement is hereby deleted in its entirety.

(d) Section 4.1.22. Section 4.1.22 of the Loan Agreement is hereby modified to
delete the final sentence thereof (beginning with the words “Attached hereto as
Schedule VI”) in its entirety and replace such sentence with the following:

“Attached hereto as Schedule VI is, to the best of each Borrower’s actual
knowledge after due inquiry, a true and complete list of all current Operating
Permits, and those which are subject to renewal, other than Operating Permits
relating to Approved Capital Expenditures incurred by Borrowers after March 1,
2011.”

(e) Section 4.1.28. Section 4.1.28 of the Loan Agreement is hereby modified to
add the words “and the Gaming Operations Borrower” immediately after the words
“Gaming Borrower” in lines 3 and 4 thereof.

 

19



--------------------------------------------------------------------------------

(f) Section 4.1.30(a). Section 4.1.30(a) of the Loan Agreement is hereby deleted
in its entirety and replaced with the following:

“(a) Until the Debt has been paid in full and the obligations under the
Subordinate Mortgage Loan have been paid in full, (i) each of Hotel/Casino
Borrower, Cafe Borrower, Adjacent Borrower, IP Borrower and Gaming Borrower
hereby represents, warrants and covenants that such Borrower has been, is, shall
be and shall continue to be a Special Purpose Entity, and (ii) Gaming Operations
Borrower hereby represents, warrants and covenants that (A) at all times prior
to June 15, 2012, Gaming Operations Borrower complied with each of the
provisions set forth on Schedule X attached hereto and made a part hereof, and
(B) from and after June 15, 2012, Gaming Operations Borrower is, shall be, and
shall continue to be a Special Purpose Entity.”

(g) Section 4.1.31. Section 4.1.31 of the Loan Agreement is hereby amended as
follows:

(i) Section 4.1.31(b) is hereby deleted in its entirety and replaced with the
following: “Intentionally Omitted;”.

(ii) Section 4.1.31(c) is hereby deleted in its entirety and replaced with the
following: “Intentionally Omitted.”.

(h) Section 4.1.41. Section 4.1.41 of the Loan Agreement is hereby amended as
follows:

(i) Section 4.1.41(a) is hereby deleted in its entirety and replaced with the
following:

“(a) Effective as of June 15, 2012, Borrowers possess all Operating Permits
(including, but not limited to, all temporary liquor licenses) which are
necessary for the execution, delivery and performance of the Casino Component
Lease, the Resort Management Agreement and this Agreement. All of such Operating
Permits are in and will be in full force and effect; Borrowers and each of their
Affiliates, as applicable, including, without limitation, BREF HR, are in
compliance in all material respects with all such Operating Permits; and no
event, including, without limitation, any violation of any Legal Requirement,
has occurred which would be reasonably likely to lead to the suspension,
revocation or termination of any such Operating Permit or the imposition of any
restriction thereon. In connection with the temporary liquor licenses referenced
in this Section 4.1.41(a), Borrowers hereby represent, warrant and covenant that
prior to the expiration of such temporary liquor licenses, Borrowers shall
obtain all permanent liquor licenses which are necessary for the performance of
the Casino Component Lease, the Resort Management Agreement and this Agreement.”

(ii) Sections 4.1.41(b) and 4.1.41(c) are each hereby amended by deleting the
references therein to “Gaming Operator” and replacing each such reference with
“Gaming Operations Borrower”.

 

20



--------------------------------------------------------------------------------

(iii) Section 4.1.41(e) is hereby amended by deleting the words “Gaming Operator
is not in default” appearing in the first line and replacing it with the words
“No Borrower is in default”.

(iv) Section 4.1.41(f) is hereby amended by deleting the words “Neither Borrower
nor Gaming Operator” appearing in the first line and replacing it with the words
“No Borrower”.

(v) Section 4.1.41(h) is hereby deleted in its entirety and replaced with the
following:

“(h) The Casino Component Lease and the Resort Management Agreement are each in
full force and effect and none of Gaming Operations Borrower, any other Borrower
or Resort Manager is in material default thereof and no event has occurred, and
no condition exists, which, with the giving of notice or passage of time, or
both, would constitute a material default thereunder or material violation
thereof.”

(vi) Section 4.1.41(k) is hereby deleted in its entirety and replaced with the
following:

“(k) (i) Hotel/Casino Borrower meets the suitability standards for a landlord
contemplated or set forth in the Gaming Laws; and (ii) Gaming Operations
Borrower is entitled to take dominion over the Casino Component and use such
Casino Component for gaming purposes and has obtained all necessary approvals
required by the Gaming Laws for the same.”

(i) Section 5.1.11. Section 5.1.11(k) of the Loan Agreement is hereby deleted in
its entirety and replaced with the following:

“(k) Without limiting the foregoing reporting and approval provisions, Borrowers
shall promptly provide to Lender copies of (i) any proposed “Operating Budget”,
“Annual Plan”, “Resort Operating Plan”, “Capital Plan” or “Capital Budget” (or
any similar document) delivered under the Resort Management Agreement, together
with any proposed revisions or replacements thereof, for Lender’s approval prior
to Borrower granting any approval of such items, (ii) any financial reporting
information delivered under the Casino Component Lease, including, without
limitation, the calculation of any Excess Cash (as defined in the Casino
Component Lease) delivered to Landlord pursuant to the terms thereof, and
(iii) any default notices received or delivered under any Material Contract.”

(j) Section 5.1.20. Section 5.1.20 of the Loan Agreement is hereby amended as
follows:

(i) Section 5.1.20(b) is hereby amended by deleting clause (vii) therein in its
entirety and replacing it with the following:

“(vii) shall not grant any consent or approval on behalf of Owner under
Section 2.13 of the Resort Management Agreement or the Casino Component Lease
without the prior written consent of Lender, and”

 

21



--------------------------------------------------------------------------------

(ii) Section 5.1.20(b) is hereby amended by deleting clause (x) in its entirety
and replacing it with the following: “intentionally omitted”.

(k) Section 5.1.23. Section 5.1.23 of the Loan Agreement is hereby deleted in
its entirety and replaced with the following:

“5.1.23. Liquor Management at Hotel/Casino Property.

(a) Hotel/Casino Borrower shall, or shall cause Liquor Manager to, (i) manage,
be responsible for and conduct the sale of liquor at the Hotel/Casino Property,
and (ii) engage in all activities necessary or incidental thereto. In connection
with the foregoing, Hotel/Casino Borrower shall, or shall cause Liquor Manager
to, do all things necessary to provide alcoholic beverage services at the
Hotel/Casino Property in a manner consistent with the alcoholic beverage
services provided at Comparable Hotel/Casinos and use its commercially
reasonable efforts to operate such liquor services in a manner designed to
maximize revenues from the Properties in the aggregate. No Borrowers shall take,
permit or omit any action that would adversely affect the status or good
standing of the Liquor Manager (or WGH, if applicable) under such Operating
Permits, liquor licenses or Governmental Approvals.

(b) Hotel/Casino Borrower shall: (i) promptly perform and/or observe, in all
material respects, all of the covenants and agreements required to be performed
and observed by it under the Resort Management Agreement with respect to
alcoholic beverage services and do all things necessary to preserve and to keep
unimpaired its material rights thereunder; (ii) promptly notify Lender of any
material default under the Resort Management Agreement of which it is aware;
(iii) promptly deliver to Lender a copy of each financial statement, business
plan, capital expenditures plan, notice, report and estimate received by it
under the Resort Management Agreement; and (iv) enforce the performance and
observance of all of the material covenants and agreements required to be
performed and/or observed by the Resort Manager under the Resort Management
Agreement, in a commercially reasonable manner.

(c) Upon the occurrence and during the continuance of an Event of Default,
Borrowers shall, at the request of Lender, (i) continue to provide all alcoholic
beverage services at the Hotel/Casino property in accordance with this Agreement
and (ii) cause the Resort Manager (and WGH, as key employee of Liquor Manager,
if applicable) to continue to perform all obligations under the Resort
Management Agreement with respect to alcoholic beverage services. Additionally,
Borrowers shall, upon and after the foreclosure, deed in lieu of foreclosure or
other similar transfer of the Hotel/Casino Property to Lender, its designee or
nominee (a “Lender Successor Owner”), at the request of Lender,

 

22



--------------------------------------------------------------------------------

cause the Liquor Manager (and WGH, as key employee of Liquor Manager, if
applicable) to perform all obligations relating to liquor services under the
Resort Management Agreement (including specifically the obligation to provide
employees) for the benefit of the Lender Successor Owner and to maintain all
applicable Operating Permits necessary for the performance thereof for a period
not to exceed fifteen (15) months after the effective date of such transfer to
the Lender Successor Owner (which period shall in all events terminate upon
Lender Successor Owner’s appointment of a new liquor manager possessing all
Governmental Approvals necessary to provide all alcoholic beverage services at
the Hotel/Casino Property, subject to Liquor Manager’s, Resort Manager’s, WGH’s
and Hotel/Casino Borrower’s obligations to transfer its responsibilities under
the Resort Management Agreement to such new liquor manager and to reasonably
cooperate with the transition of the liquor management responsibilities from
Liquor Manager to such new liquor manager), either in accordance with the terms
of the Resort Management Agreement, including, but not limited to, the
obligation to deposit all revenue derived from liquor sales into an account
designated by the Lender Successor Owner, if applicable, or pursuant to a
replacement liquor services management agreement in form and substance
reasonably acceptable to Lender and such new liquor manager. Notwithstanding the
foregoing, at any time after the foreclosure, deed in lieu of foreclosure or
other similar transfer of the Hotel/Casino Property to a Lender Successor Owner,
at the option of such Lender Successor Owner exercised by written notice to the
Liquor Manager, such Lender Successor Owner shall have the right to terminate
the Resort Management Agreement, without penalty or termination fee and, in
connection with the foregoing, each of Liquor Manager and Resort Manager (and
WGH, as applicable) shall transfer its responsibilities thereunder to a Person
selected by such Lender Successor Owner in its sole discretion.”

(1) Section 5.1.24. Section 5.1.24 of the Loan Agreement is hereby deleted in
its entirety and replaced with the following:

“5.1.24. Gaming Operations at the Hotel/Casino Property.

“(a) All gaming operations conducted at the Hotel/Casino Property shall at all
times be operated by a Qualified Gaming Operator and Borrowers shall use
commercially reasonable best efforts to conduct and/or to cause to be conducted
the gaming operations in such a manner so as to maximize Gross Income from
Operations at the Properties in the aggregate.

(b) Borrowers acknowledge that Lender has the right (but not the obligation) to
cure any default by Hotel/Casino Borrower or Gaming Operations Borrower under
the Casino Component Lease. In furtherance of that right, Hotel/Casino Borrower
and Gaming Operations Borrower shall promptly execute, acknowledge and deliver
to Lender such instruments as may reasonably be required to permit Lender to so
cure any default under the Casino Component Lease. Additionally, subject to the
Gaming Laws, Hotel/Casino Borrower irrevocably appoints Lender as its true and
lawful attorney-in-fact to do, in its name or otherwise, any and all

 

23



--------------------------------------------------------------------------------

acts and to execute any and all documents that are necessary to preserve any
rights of Hotel/Casino Borrower under or with respect to the Casino Component
Lease (and the above powers granted to Lender are coupled with an interest and
shall be irrevocable) to the extent that Hotel/Casino Borrower fails to do any
of the same within five (5) Business Days following written request by Lender.

(c) With respect to Gaming Operations Borrower’s obligations as tenant under the
Casino Component Lease, Gaming Operations Borrower hereby agrees as follows:

(i) Gaming Operations Borrower shall provide Lender with any financial reports
and statements regarding the gaming operations at the Hotel/Casino Property that
Lender shall reasonably request;

(ii) Gaming Operations Borrower shall, and shall cause Resort Manager to, use
and occupy the Casino Component and conduct the gaming operations therein in
accordance with the “Standards” as defined in the Casino Component Lease; and

(iii) Gaming Operations Borrower will keep and maintain the Gaming Assets in
good condition and repair and may not dispose of, replace and/or purchase new
Gaming Assets except in the ordinary course of Gaming Operations Borrower’s
conduct of the gaming operations in the Casino Component, it being acknowledged
and agreed that any such replacement Gaming Assets shall be subject to the lien
granted in favor of Lender pursuant to the General Security Agreement.”

(m) Section 5.2.1. Section 5.2.1 of the Loan Agreement is hereby amended and
restated in its entirety as follows:

“5.2.1. Operation of the Property.

(a) Borrowers shall not, without Lender’s prior consent (which consent shall not
be unreasonably withheld, conditioned or delayed): (i) subject to Section 9.5.1
hereof, surrender, terminate or cancel the Resort Management Agreement;
provided, that Borrowers may, without Lender’s consent: (x) replace the Resort
Manager so long as the replacement manager is a Qualified Resort Manager
pursuant to a Replacement Resort Management Agreement; (y) replace the Liquor
Manager, so long as the replacement manager is a Qualified Liquor Manager
pursuant to a Replacement Resort Management Agreement (or a Replacement Liquor
Management Agreement that is separate from the Resort Management Agreement); and
(z) replace any key employee of Liquor Manager, so long as after such
replacement the Liquor Manager continues to be a Qualified Liquor Manager;
(ii) reduce or consent to the reduction of the term of the Resort Management
Agreement; (iii) increase or consent to the increase of the amount of any
charges or fees under the Resort Management Agreement; or (iv) otherwise modify,
change, supplement, alter or amend, or waive or release any of its rights and
remedies under, the Resort Management Agreement in any material respect.

 

24



--------------------------------------------------------------------------------

(b) Following the occurrence and during the continuance of an Event of Default,
Borrowers shall not exercise any rights, make any decisions, grant any approvals
or otherwise take any action under the Resort Management Agreement without the
prior consent of Lender, which consent may be withheld in Lender’s sole
discretion.

(c) In no event shall the Gaming Operations Borrower terminate, surrender, fail
to renew or permit the cancellation of any Gaming License without the prior
written consent of Lender, which consent may be withheld in Lender’s sole
discretion.

(d) In no event shall the Liquor Manager terminate, surrender, fail to renew or
permit the cancellation of any liquor license necessary for alcoholic beverage
services at the Property without the prior written consent of Lender, which
consent may be withheld in Lender’s sole discretion.”

(n) Section 5.2.5. Section 5.2.5 of the Loan Agreement is hereby amended and
restated in its entirety as follows:

“5.2.5. Debt Cancellation. No Borrower shall cancel or otherwise forgive or
release any material claim or debt (other than termination of Leases in
accordance herewith) owed to such Borrower by any Person, except for adequate
consideration and in the ordinary course of such Borrower’s business, or
otherwise in accordance with Section 12.4 hereof.”

(o) Section 7.1. Section 7.1 of the Loan Agreement is herby modified as follows:

(i) Section 7.1.1 is hereby amended by deleting the second sentence in such
section in its entirety.

(ii) Section 7.1.2 is hereby amended by deleting clause (iv) (appearing on lines
8 and 9) in its entirety and replacing it with the following:

“(iv) for payment of Gaming Liquidity Shortfalls not otherwise funded under
Section 2.6.2 above;”

(p) Section 8.1. Section 8.1 of the Loan Agreement is hereby modified as
follows:

(i) Section 8.1(a)(xiii) is hereby deleted in its entirety and replaced with the
following:

“(xiii) if (A) a material default by Hotel/Casino Borrower has occurred and
continues beyond any applicable cure period under the Casino Component Lease

 

25



--------------------------------------------------------------------------------

(or any similar replacement Lease for purposes of operating the Casino
Component) and as a result of such default the Gaming Operations Borrower or any
other Gaming Operator thereunder is entitled to terminate or cancel such Casino
Component Lease (or any similar replacement Lease for purposes of operating the
Casino Component), (B) a material default by Gaming Operations Borrower has
occurred and continues beyond any applicable cure period under the Casino
Component Lease and as a result of such default Hotel/Casino Borrower is
entitled to terminate or cancel such Casino Component Lease, or (C) without
Lender’s prior written consent, Hotel/Casino Borrower or Gaming Operations
Borrower shall terminate (or consent to or approve any such termination),
change, modify or amend the Casino Component Lease (or any similar replacement
Lease, consented to by Lender, for purposes of operating the Casino Component),
other than ministerial non-monetary amendments or modifications;

(ii) Section 8.1(a)(xvi) is hereby deleted in its entirety and replaced with the
following:

“(xvi) if (x) a material default by any Borrower has occurred and continues
beyond any applicable cure period under the Resort Management Agreement (or any
Replacement Liquor Management Agreement that is separate from the Resort
Management Agreement) and as a result of such default the Resort Manager
terminates or cancels the Resort Management Agreement, with respect to the
delivery of alcoholic beverage services (or any Replacement Liquor Management
Agreement that is separate from the Resort Management Agreement) or (y) any
liquor license necessary for alcoholic beverage services at the Property is
suspended or terminated.”

(iii) Section 8.1(a)(xvii) of the Loan Agreement is hereby is hereby deleted in
its entirety and replaced with the following:

“(xvii) if (A) any revenues generated from gaming activities at the Property are
applied other than in accordance with the provisions of Section 2.6.1(d) hereof
and/or in the event any funds on deposit in the Cage Reserve or Casino Account
are applied to any items other than Permitted Gaming Expenses and Gaming
Operations Borrower fails to cure any such misapplication within five
(5) Business Days of the earlier of (1) the date on which Lender notifies Gaming
Operations Borrower of the same or (2) Borrower’s actual knowledge of such
misapplication or (B) Gaming Operations Borrower fails to notify Lender of any
such misapplication as required under and in accordance with the provisions of
Section 12.3.2 hereof;”

(iv) Section 8.1(a)(xix) is hereby deleted in its entirety and replaced with the
following:

“(xix) if at any time during the term of the Loan, for any reason (including,
without limitation, the revocation, suspension or surrender of any required
Governmental Approval), the alcoholic beverage services at the Hotel/Casino

 

26



--------------------------------------------------------------------------------

Property are not being managed by a Qualified Liquor Manager pursuant to the
Resort Management Agreement (or a Replacement Liquor Management Agreement that
is separate from the Resort Management Agreement) and the terms and provisions
of Section 5.1.23 hereof;”

(v) Section 8.1(a)(xx) is hereby deleted in its entirety and replaced with the
following:

“(xx) if WGH or Liquor Manager shall fail to provide liquor management services
following an Event of Default or a foreclosure of the Mortgage as and to the
extent required pursuant to Section 5.1.23(c) hereof and Section 5 of the
Assignment of Resort Management Agreement;”

(vi) Section 8.1(a)(xxi) is hereby deleted in its entirety and replaced with the
following:

“(xxi) if Gaming Operations Borrower or WGH shall fail to provide gaming
operation services for the Hotel/Casino Property following an Event of Default
or a foreclosure of the Mortgage as and to the extent required pursuant to
Section 12.1(e) hereof and Section 5 of the Assignment of Resort Management
Agreement;”

(q) Section 9.4. Section 9.4 of the Loan Agreement is hereby amended as follows:

(i) Section 9.4(g)(iii) is hereby deleted in its entirety and replaced with the
following:

“(iii) any and all liabilities relating to the employees of Gaming Operations
Borrower, including, but not limited to, all obligations and liabilities of
Gaming Operations Borrower under the Employee Lease, including any of such
liabilities as to which Gaming Operations Borrower is a “co-employer”
thereunder;”

(ii) Section 9.4(g)(xi) is hereby deleted in its entirety and replaced with the
following: “intentionally omitted”.

(iii) Section 9.4(g)(xv) is hereby modified to delete the reference therein to
“Gaming Borrower” and replace such reference with “Gaming Operations Borrower”.

(iv) Section 9.4(g)(xvi) is hereby deleted in its entirety and replaced with the
following:

“(xvi) if Hotel/Casino Borrower or any other Borrower fails to provide liquor
management services for the Hotel/Casino Property following an Event of Default,
a foreclosure of the Mortgage or a deed in lieu of foreclosure, as and to the
extent required pursuant to Section 5 of the Assignment of Resort Management
Agreement and Section 5.1.23 hereof.”

 

27



--------------------------------------------------------------------------------

(r) Section 9.5.2. Section 9.5.2 of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:

“9.5.2. (a) If (i) an Event of Default occurs and is continuing, (ii) without
the consent of Lender, William H. Warner ceases to Control the key employee of
Liquor Manager unless following such change of Control, the Liquor Manager still
constitutes a Qualified Liquor Manager, (iii) Liquor Manager shall become
bankrupt or insolvent, or (iv) Liquor Manager commits fraud, gross negligence,
willful misconduct or misappropriation of funds with respect to any Borrower
and/or the Hotel/Casino Property or any material default otherwise occurs under
the Resort Management Agreement beyond any applicable grace and cure periods,
the applicable Borrowers shall, at the request of Lender, terminate the Resort
Management Agreement and replace the Liquor Manager with a Qualified Liquor
Manager pursuant to a Replacement Resort Management Agreement (or a Replacement
Liquor Management Agreement that is separate from the Resort Management
Agreement), it being understood and agreed that the management fee for such
Qualified Liquor Manager shall not exceed then prevailing market rates;
provided, however, that in no event shall any Borrower be required to terminate
such Liquor Manager if such immediate termination would require cessation of
liquor-related activities at any of the Properties and, in such event, (x) such
termination shall occur immediately upon the ability of Borrowers to transfer
such liquor operations to a Qualified Liquor Manager as required herein, and
(y) the applicable Borrowers shall, at their sole cost and expense, diligently
pursue the engagement and licensing of a replacement Qualified Liquor Manager;
and

(b) If any key employee of Liquor Manager commits fraud, gross negligence,
willful misconduct or misappropriation of funds with respect to any Borrower
and/or the Hotel/Casino Property, or any key employee causes a material default
under the Resort Management Agreement beyond any applicable grace and cure
periods, the applicable Borrowers shall, at the request of Lender, replace such
key employee; provided, however, that in no event shall any Borrower be required
to terminate such key employee of Liquor Manager if such immediate termination
would require cessation of liquor-related activities at any of the Properties
and, in such event, (x) such termination shall occur immediately upon the
ability of Borrowers to transfer such liquor operations to a Qualified Liquor
Manager as required herein, and (y) the applicable Borrowers shall, at their
sole cost and expense, diligently pursue the engagement and licensing of a
replacement Qualified Liquor Manager.”

(s) Section 9.6. Section 9.6 of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:

“9.6 Matters Concerning Gaming Operator.

(a) If (i) the Gaming Operator commits fraud, gross negligence or willful
misconduct with respect to the Hotel/Casino Property or any material default
otherwise occurs under the Casino Component Lease or Resort Management

 

28



--------------------------------------------------------------------------------

Agreement beyond any applicable grace and cure periods, or (ii) the Gaming
Operator (A) has its gaming license suspended or revoked, (B) allows its gaming
license to lapse, or (C) may not lawfully operate gaming at the Hotel/Casino
Property pursuant to any Legal Requirements or the order of any Governmental
Authority, the applicable Borrowers shall, at the request of Lender and to the
extent permitted by applicable Legal Requirements and the requirements of any
Gaming Authorities, terminate the Casino Component Lease and the Resort
Management Agreement and replace the Gaming Operator with a Qualified Gaming
Operator pursuant to a Replacement Resort Management Agreement (or a new gaming
lease or similar agreement and a new recognition agreement that is separate from
the Resort Management Agreement) in each instance reasonably acceptable to
Lender; provided, however, that in no event shall any Borrower be required to
terminate such Gaming Operator, if such immediate termination would require
cessation of gaming-related activities at the Hotel/Casino Property and, in such
event, (x) such termination shall occur immediately upon the ability of such
Borrower to transfer such gaming operations to a Qualified Gaming Operator as
required herein, and (y) the applicable Borrowers shall, at their sole cost and
expense, diligently pursue the engagement and licensing of a replacement
Qualified Gaming Operator.”

(b) If (i) any key employee of the Gaming Operator commits fraud, gross
negligence or willful misconduct with respect to the Hotel/Casino Property or
any key employee causes a material under the Resort Management Agreement beyond
any applicable grace and cure periods, or (ii) any key employee of the Gaming
Operator, (A) has any license or approval required for such key employee to act
as “key employee” of the Gaming Operator suspended or revoked, (B) allows any
license or approval required for such key employee to act as “key employee” of
the Gaming Operator to lapse, or (C) may not lawfully act as the key employee of
the Gaming Operator pursuant to any Legal Requirements or the order of any
Governmental Authority, the applicable Borrowers shall, at the request of Lender
and to the extent permitted by applicable Legal Requirements and the
requirements of any Gaming Authorities, replace such key employee of Gaming
Operator; provided, however, that in no event shall any Borrower be required to
replace such key employee of the Gaming Operator, if such immediate replacement
would require cessation of gaming-related activities at the Hotel/Casino
Property and, in such event, (x) such termination shall occur immediately upon
the ability of such Borrower to transfer such gaming operations to a Qualified
Gaming Operator as required herein, and (y) the applicable Borrowers shall, at
their sole cost and expense, diligently pursue the engagement and licensing of a
replacement Qualified Gaming Operator.”

(t) Section 12.1. Section 12.1 of the Loan Agreement is hereby amended as
follows:

(i) Section 12.1(b) is hereby deleted in its entirety and replaced with the
following:

“(b) Gaming Operations Borrower shall operate the Casino Component pursuant to
the Casino Component Lease, this Agreement and in accordance with all Gaming
Laws and all other applicable Legal Requirements.”

 

29



--------------------------------------------------------------------------------

(ii) Section 12.1(c) is hereby deleted in its entirety and replaced with the
following:

“(c) Provided that (i) no Event of Default has occurred and is continuing,
(ii) Gaming Operations Borrower, is, pursuant to Gaming Laws, the holder of all
Gaming Licenses and all other Operating Permits and Governmental Approvals
necessary for the operation of the Casino Component as a casino, (iii) the
Casino Component Lease has either (x) expired by its own terms, (y) been amended
and restated to reflect the lease between Hotel/Casino Borrower and Gaming
Operations Borrower or (z) been properly terminated pursuant to the terms
thereof, and (iv) Borrowers have given Lender thirty (30) days prior written
notice, Gaming Operations Borrower shall (and shall cause WGH to, if applicable)
operate the Casino Component in accordance with all Gaming Laws and all other
applicable Legal Requirements. Borrowers shall thereafter maintain all Gaming
Licenses (in the name of Gaming Operations Borrower), Operating Permits and
Governmental Approvals necessary for the lawful operation of the Casino
Component as a casino consistent with Comparable Hotel/Casinos and use its
commercially reasonable efforts to operate the Casino Component in a manner
designed to maximize revenues from the Properties in the aggregate. No Borrowers
shall take, permit or omit any action that would adversely affect the status or
good standing of Gaming Operations Borrower (or any key employee of Gaming
Operations Borrower, if applicable) under such Operating Permits, Gaming
Licenses or Governmental Approvals.”

(iii) Section 12.1(d) is hereby modified by deleting the reference therein to
“Gaming Borrower” and replacing such reference with “Gaming Operations
Borrower”.

Section 12.1(e) is hereby deleted in its entirety and replaced with the
following:

“(e) Borrowers hereby agree that (i) upon the occurrence and during the
continuance of an Event of Default and at the request of Lender, Gaming
Operations Borrower shall continue to perform all of its obligations under the
terms of the Casino Component Lease and this Agreement with respect to the
Casino Component and shall cause the Resort Manager to perform all obligations
with respect to the gaming operations required under the Resort Management
Agreement, (ii) upon and after foreclosure, deed in lieu of foreclosure or other
similar transfer of the Casino Component to a Lender Successor Owner, Gaming
Operations Borrower shall (A) recognize such Lender Successor Owner as the
lessor under the Casino Component Lease, (B) not exercise any right to terminate
the Casino Component Lease, and (C) at the request of such Lender Successor
Owner, continue (and cause any key employee to continue, as applicable) to
operate and manage the Casino Component in accordance with the Casino

 

30



--------------------------------------------------------------------------------

Component Lease and this Agreement and the relevant provisions of the Resort
Management Agreement and maintain all applicable Gaming Licenses with respect to
the Casino Component for a period not to exceed fifteen (15) months after the
effective date of such transfer to such Lender Successor Owner (which period
shall in all events terminate upon Lender Successor Owner’s appointment of a new
gaming operator possessing all Gaming Licenses and other Governmental Approvals
necessary to conduct all gaming operations at the Hotel/Casino Property, subject
to Gaming Operations Borrower’s (and its key employee, as applicable) obligation
to transfer its responsibilities under the Casino Component Lease to such new
gaming operator and to reasonably cooperate with the transition of the gaming
operations from Gaming Operations Borrower to such new gaming operator), in
accordance with the terms of the Casino Component Lease and the Assignment of
Resort Management Agreement; provided that such Lender Successor Owner shall be
obligated to pay a then market rate casino management fee which is reasonable
and customary for similar casinos in Las Vegas, Nevada, and (iii) at any time
after foreclosure, deed in lieu of foreclosure or other similar transfer of the
Casino Component to a Lender Successor Owner, at the option of such Lender
Successor Owner exercised by written notice to Gaming Operations Borrower, such
Lender Successor Owner shall have the right to terminate the Casino Component
Lease and the Resort Management Agreement without penalty or termination fee.”

(iv) Sections 12.1(f), (g) and (h) of the Loan Agreement are hereby modified to
the delete the reference therein to “Gaming Borrower” it each place that such
reference occurs and to replace each such reference with “Gaming Operations
Borrower”.

(u) Section 12.2. Section 12.2 of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:

“Section 12.2. Gaming Operations Reserve Amount. Gaming Operations Borrower
shall furnish to Lender, on each Gaming Revenue Disbursement Date, an Officer’s
Certificate certifying the Gaming Operations Reserve Amount as of such date, in
form and substance reasonably acceptable to Lender (the “Gaming Operations
Reserve Amount Certificate”). The Gaming Operations Reserve Amount Certificate
shall be in form and substance substantially similar to Schedule XI attached
hereto and shall include the following information as of such Gaming
Disbursement Date: (i) the actual amount of the Statutory Gaming Liquidity
Requirement (including a calculation of the determination thereof), (ii) Front
Money, (iii) the applicable Monthly Currency Order Amount, pro rated for the
number of days from and including such Gaming Reserve Disbursement Date, to but
excluding the next occurring Gaming Reserve Disbursement Date and (iv) the
applicable Monthly LET Reserve Amount.”

 

31



--------------------------------------------------------------------------------

(v) The following is hereby added as Section 12.3 of the Loan Agreement,
immediately following Section 12.2 and immediately preceding Article 13:

“Section 12.3. Cage Reserve, Casino Account.

“12.3.1. Gaming Operations Borrower shall maintain the Casino Account as an
Eligible Account and the amounts on deposit therein (or in any replacement
account thereto) may only be invested in Permitted Investments. Gaming
Operations Borrower may, upon fifteen (15) days prior written notice to Lender,
replace the Casino Account with another Eligible Account, provided that no Event
of Default has occurred and is then continuing and, as a condition precedent
thereto, Gaming Operations Borrower shall deliver to Lender a fully executed
replacement Casino Account Control Agreement in form and substance acceptable to
Lender in its reasonable discretion.

12.3.2. Gaming Operations Borrower shall not use (and shall prohibit any key
employee of Gaming Operations Borrower from using) any funds comprising the
Gaming Account for purposes other than payment of Permitted Gaming Expenses and
Borrowers shall not transfer or withdraw (or cause or permit any party
(including without limitation, any key employee of any Borrower) to transfer or
withdraw) any funds on deposit in the Gaming Account other than (a) transfers to
the Lockbox Account in accordance with the provisions of Section 2.6.1(d) hereof
or (b) transfers or withdrawals pursuant to which the amounts so transferred or
withdrawn will be applied to Permitted Gaming Expenses. In the event that any
funds comprising the Gaming Account are used for purposes other than Permitted
Gaming Expenses or any cash receipts attributable to gaming activities at the
Property are transferred to any account other than the Lockbox Account,
Borrowers shall (and shall cause any key employee of Borrower to) provide notice
to Lender on the same Business Day on which any Borrower (or any key employee of
any Borrower) shall obtain actual knowledge of the same.”

(w) The following is hereby added as Section 12.4 of the Loan Agreement,
immediately following Section 12.3 and immediately preceding Article 13:

“Section 12.4. Cage Credit Program. Notwithstanding anything to the contrary
contained herein or in the other Loan Documents, Gaming Operations Borrower
shall be permitted to operate a usual and customary “cage credit” or “marker”
program pursuant to which short term unsecured credit is extended to patrons of
the Casino Component in the ordinary course of business and in compliance with
applicable Gaming Laws.”

Section 3.2. Schedules to Loan Agreement.

(a) Schedule II to the Loan Agreement is hereby deleted in its entirety and
replaced with Schedule II attached hereto and made a part hereof.

(b) Schedule III to the Loan Agreement is hereby deleted in its entirety and
replaced with Schedule III attached hereto and made a part hereof.

(c) Schedule V to the Loan Agreement is hereby amended by adding Schedule V
hereto as an addendum thereto, immediately following the last page of Schedule V
and immediately prior to the first page of Schedule VI.

 

32



--------------------------------------------------------------------------------

(d) Schedule VI to the Loan Agreement is hereby deleted in its entirety and
replaced with Schedule VI attached hereto and made a part hereof.

(e) Schedule VII to the Loan Agreement is hereby deleted in its entirety and
replaced with Schedule VII attached hereto and made a part hereof.

(f) Schedule VIII to the Loan Agreement is hereby deleted in its entirety and
replaced with Schedule VIII attached hereto and made a part hereof.

(g) Schedule IX to the Loan Agreement is hereby deleted in its entirety and
replaced with Schedule IX attached hereto.

(h) Schedule X attached hereto and made a part hereof is hereby added as
Schedule X to the Loan Agreement, immediately following Schedule IX thereof.

(i) Schedule XI attached hereto and made a part hereof is hereby added as
Schedule XI to the Loan Agreement, immediately following Schedule X thereof.

ARTICLE IV.

AMENDMENT TO AND RATIFICATION OF NON-RECOURSE GUARANTY

Section 4.1. Amendment to Non-Recourse Guaranty. The Non-Recourse Guaranty is
hereby modified as follows:

(a) Section 1.2(a)(iii) of the Non-Recourse Guaranty is hereby deleted in its
entirety and replaced with the following:

“(iii) any and all liabilities relating to the employees of Gaming Operations
Borrower, including, but not limited to, all obligations and liabilities of
Gaming Operations Borrower under the Employee Lease, including any of such
liabilities as to which Gaming Operations Borrower is a “co-employer”
thereunder;”

(b) Section 1.2(a)(xi) of the Non-Recourse Guaranty is hereby deleted in its
entirety and replaced with the following: “intentionally omitted”.

(c) Section 1.2(a)(xv) of the Non-Recourse Guaranty is hereby modified to delete
the references therein to “Gaming Borrower” and replace such reference with
“Gaming Operations Borrower”.

(d) Section 1.2(a)(xvi) of the Non-Recourse Guaranty is hereby deleted in its
entirety and replaced with the following:

“(xvi) if Hotel/Casino Borrower or any other Borrower fails to provide liquor
management services for the Hotel/Casino Property following an Event of Default,
a foreclosure of the Mortgage or a deed in lieu of foreclosure, as and to the
extent required pursuant to Section 5 of the Assignment of Resort Management
Agreement and Section 5.1.23 of the Loan Agreement.”

 

33



--------------------------------------------------------------------------------

Section 4.2. Guarantor Acknowledgement. Guarantor hereby consents to and
acknowledges the joinder of Gaming Operations Borrower, jointly and severally,
with each Existing Borrower as Borrower under the Loan Agreement and the other
Loan Documents.

Section 4.3. Ratification. Guarantor (a) hereby ratifies the terms and
conditions of the Non-Recourse Guaranty, as modified by this Agreement, and its
obligations thereunder, (b) represents and warrants that, as of the date hereof,
the representations and warranties made by it in the Non-Recourse Guaranty, as
modified by this Agreement, are true, complete and accurate as of the date
hereof (or, if any such representation or warranty speaks of a particular date,
as of such date), and (c) restates and remakes, as of the date hereof for the
benefit of Lender each and every such representation and warranty. Guarantor
hereby represents and warrants that, as of the date hereof, it is in compliance
with all covenants binding on it, as set forth in the Non-Recourse Guaranty, as
modified by this Agreement.

ARTICLE V.

MISCELLANEOUS

Section 5.1. Recitals. The Recitals at the beginning of this Agreement are
hereby incorporated into, and made a part of, the substantive provisions of this
Agreement.

Section 5.2. Governing Law. This Agreement shall be governed by and in
accordance with Section 10.3 of the Loan Agreement, except with respect to the
Agreements contained herein with respect to the Mortgage, which shall be
governed in accordance with the terms and provision of Section 12.1 of the
Mortgage.

Section 5.3. Successors and Assigns. The covenants, conditions and agreements
contained in this Agreement shall be binding upon, and shall inure to the
benefit of, Lender, the Borrowers, and Guarantor and their respective successors
and assigns; provided, however, that none of the Borrowers, nor Guarantor shall
assign this Agreement except as expressly permitted under the Loan Agreement and
the Loan Documents, and any assignment made otherwise shall be void.

Section 5.4. Construction. Lender, the Borrowers and Guarantor each agree that
they and their counsel have had ample opportunity to review this Agreement and
that the normal rule of construction to the effect that any ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.

Section 5.5. Severability. In the event that any one or more of the provisions
of this Agreement shall be determined to be void or unenforceable by a court of
competent jurisdiction or by law, such determination will not render this
Agreement invalid or unenforceable, and the remaining provisions hereof shall
remain in full force and effect.

Section 5.6. Section Headings. The section headings in this Agreement are for
the convenience of the parties and in no way alter, modify, amend, limit, or
restrict the contractual obligations of the parties.

 

34



--------------------------------------------------------------------------------

Section 5.7. Amendments; Waivers. This Agreement may not be amended or modified,
and no provision of this Agreement may be waived, except, in each instance,
pursuant to a written instrument signed by Lender, the Borrowers, BREF HR, WGH
and Guarantor.

Section 5.8. Full Force and Effect. Except as and to the extent modified by this
Agreement, the Loan Documents remain unmodified and in full force and effect.

Section 5.9. No Amendment; Conflicts. Except as expressly set forth herein,
nothing contained in this Agreement shall be construed to amend, modify, alter,
change or supersede the terms and provisions of the Loan Agreement or the Loan
Documents.

Section 5.10. Counterparts. Any number of counterparts of this Agreement may be
executed. Each counterpart will be deemed to be an original instrument and all
counterparts taken together will constitute one agreement.

Section 5.11. Exculpation. The provisions of Section 9.4 of the Loan Agreement
are hereby incorporated by reference herein with the full force and effect as
though such provisions were fully set forth herein.

[SIGNATURES ON NEXT PAGE]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

HRHH HOTEL/CASINO, LLC,

a Delaware limited liability company

By:   LOGO [g540709ex10_4pg058a.jpg]   Name:   Title:

HRHH CAFE, LLC,

a Delaware limited liability company

By:   LOGO [g540709ex10_7pg36b.jpg]   Name:   Title:

HRHH DEVELOPMENT, LLC,

a Delaware limited liability company

By:   LOGO [g540709ex10_7pg36c.jpg]   Name:   Title:

HRHH IP, LLC,

a Delaware limited liability company

By:   LOGO [g540709ex10_7pg36d.jpg]   Name:   Title:

 

[Signature Page to Omnibus Amendment and Joinder]



--------------------------------------------------------------------------------

HRHH GAMING, LLC,

a Nevada limited liability company

By:   LOGO [g540709ex10_7pg37a.jpg]   Name:   Title:

LVHR CASINO, LLC,

a Nevada limited liability company

By:   LOGO [g540709ex10_7pg37b.jpg]   Name:   Title:

 

[Signature Page to Omnibus Amendment and Joinder]



--------------------------------------------------------------------------------

BREF HR, LLC,

a Delaware limited liability company

By:   LOGO [g540709ex10_7pg38.jpg]   Name:   Title:

 

[Signature Page to Omnibus Amendment and Joinder]



--------------------------------------------------------------------------------

VEGAS HR PRIVATE LIMITED,

a Singapore corporation

By:   LOGO [g540709ex10_7pg39a.jpg]   Name: Jordan Bock   Title:   Authorized
Signatory By:   LOGO [g540709ex10_7pg39b.jpg]   Name: KENT GOODWIN   Title:
  AUTHORIZED SIGNATORY

 

[Signature Page to Omnibus Amendment and Joinder]